Cook, J.
This case asks whether the sentencing judge violated the statutory requirements of the Revised Code or the constitutional dictates of due process when she acknowledged referring to the Bible during her deliberations, and then quoted a biblical passage on the record at the sentencing proceeding. Because we determine that the trial court complied with the applicable provisions of R.C. Chapter 2929 and that the judge’s reference to the Bible did not impair the fundamental fairness of the proceedings, we reverse the judgment of the court of appeals and reinstate the trial court’s sentence.
*213In Part I, below, we demonstrate that this trial judge’s particular reference to the Bible did not offend the sentencing provisions of the Revised Code. Turning to the Bible during her deliberations merely assisted the judge in weighing a seriousness factor required for the court’s consideration under R.C. 2929.12, and the Code does not prohibit the trial judge from describing the nature of her deliberations on the record. In Part II, we examine the guarantees of due process in the context of a sentencing proceeding, and conclude that the judge’s acknowledged reference to the Bible did not violate Arnett’s due process right to a fundamentally fair sentencing hearing.
I. R.C. Chapter 2929
Arnett entered guilty pleas to ten counts of rape, a first-degree felony, and one count of pandering obscenity involving a minor, a fourth-degree felony. R.C. 2907.02(A)(1)(b); R.C. 2907.321(A)(5). A court imposing penalties for these felonies must comply with the procedures outlined in R.C. 2929.11 et seq. The court of appeals noted that these provisions limit a sentencing court’s discretion, and determined that “the religious beliefs of the trial judge are not a statutory factor that may be considered” during sentencing.
A. R.C. 2929.11
In general, the sentencing judge must adhere to the overriding purposes of felony sentencing described in R.C. 2929.11. This section provides that. a sentence shall punish the offender and protect the public from future offenses by the offender and others. R.C. 2929.11(A). It also provides that .a court “shall not base the sentence upon the * * * religion of the offender.(Emphasis added.) R.C. 2929.11(C). Arnett misreads R.C. 2929.11(C) to be a general prohibition on the “consideration of religious beliefs or * * * dogma” by a sentencing judge. This section, however, specifically prohibits a sentencing judge from discriminating against an offender on the basis of the offender’s religion. R.C. 2929.11(C). It does not, therefore, support the court of appeals’ decision to vacate Arnett’s sentence.
B. The R.C. 2929.12 Seriousness and Recidivism Factors
R.C. 2929.12(A) requires the sentencing judge to consider the applicable seriousness and recidivism factors outlined in R.C. 2929.12(B), (C), (D), and (E) as she' exercises her discretion to determine the most effective way to comply with the purposes and principles of sentencing outlined in R.C. 2929.11. A catchall provision in R.C. 2929.12(A) also permits the sentencing judge to consider “any other factors that are relevant to achieving those purposes and principles of sentencing.” R.C. 2929.12(A).
*214The parties here agree that the sentencing judge properly considered the R.C. 2929.12 seriousness and recidivism factors even though it would seem that the court need not consider those factors for the rape charges. Rape carries a mandatory prison term under R.C. 2929.13(F)(2) and the statutory mandate to assess the factors arises “[ujnless a mandatory prison term is required by division (F) of section 2929.13 or section 2929.14.” (Emphasis added.) R.C. 2929.12(A).2 Nonetheless, the pandering charge merits the judge’s consideration of the applicable seriousness and recidivism factors before imposing Arnett’s sentence. R.C. 2929.13(B)(2)(a); R.C. 2929.13(B)(1)(f).
With this background, we summarize the arguments of the parties before the court as follows: Arnett contends that the Code prohibits the trial judge’s acknowledged consideration of the Bible, because “religious consideration” does not appear as one of the seriousness or recidivism factors in R.C. 2929.12(B), (C), (D), or (E), and because, he submits, the R.C. 2929.12(A) catchall provision would not embrace such considerations. The state, on the other hand, argues that the Code does not prohibit the judge’s acknowledged reference to the Bible during her deliberations. The state views the judge’s reference to the particular biblical verse at issue as the “functional equivalent” of the judge’s consideration of the seriousness factor in R.C. 2929.12(B)(1), which concerns the age of the victim.
We agree with the state that the sentencing court’s reference to the Book of Matthew acknowledged her consideration, during her deliberations, of the societal interest in protecting children. The General Assembly specifically recognized this societal interest in the form of a. seriousness factor for the sentencing court to consider under R.C. 2929.12(B)(1). This section requires a judge, when applicable, to consider how the victim’s age relates to the seriousness of the offense. It provides:
“(B) The sentencing court shall consider all of the following that apply regarding * * * the victim * * * as indicating that the offender’s conduct is more serious than conduct normally constituting the offense:
“(1) The physical or mental injury suffered by the victim of the offense * * * was exacerbated because of the * * * age of the victim.” R.C. 2929.12(B)(1).
The General Assembly thus explicitly instructs sentencing courts to consider how the age of a victim relates to the relative seriousness of an offense when *215imposing a sentence in order to conform to the overriding purposes of felony sentencing set forth in R.C. 2929.11.
Here, the sentencing judge followed the General Assembly’s mandate as expressed in R.C. 2929.12(B)(1). Arnett pleaded guilty to ten counts of engaging in various sex acts with a five-year-old girl on a continuing basis and to pandering obscenity involving a minor. The testimony at the sentencing hearing amply informed the judge that Arnett’s principal victim suffered exacerbated harm due to her tender years. R.C. 2929.12(B)(1), then, required the sentencing court to consider whether the victim’s age made Arnett’s conduct more serious than conduct normally constituting the offense.
The Code does not specify that the sentencing judge must use specific language or make specific findings on the record in order to evince the requisite consideration of the applicable seriousness and recidivism factors. R.C. 2929.12. For this reason, the sentencing judge could have satisfied her duty under R.C. 2929.12 with nothing more than a rote recitation that she had considered the applicable age factor of R.C. 2929.12(B)(1).3 See State v. Edmonson (1999), 86 Ohio St.3d 324, 326, 715 N.E.2d 131, 134. Arnett’s sentencing judge, however, helpfully supplemented the record by specifically referring to the young age of the victim and by explaining how the victim’s age had exacerbated her injuries. The judge noted that “a child should not know” the sexually graphic details that Arnett exposed her to, and told Arnett that he “robbed that child of that whole sense of growing up and who she is.” These remarks confirm that the sentencing court considered the statutory age factor.
The judge further supplemented the record with the religious remarks at issue in this case. She acknowledged that she had “turned to one additional source” to help her during her deliberations, and she quoted the biblical verse to which she referred. The verse describes the seriousness of offending a “little child” or “one of these little ones.” Matthew 18:5, 6. The court explained how this biblical verse aided its “struggle” regarding the proper sentence to impose. Due to the text of this verse, and the judge’s stated reason for considering it, we conclude that her reference to the Bible assisted her in determining the weight that she would give to a statutory factor — the age of the victim.
This court has held that the individual decisionmaker has the discretion to determine the weight to assign a particular statutory factor. State v. Fox (1994), 69 Ohio St.3d 183, 193, 631 N.E.2d 124, 132, citing State v. Mills (1992), 62 Ohio St.3d 357, 376, 582 N.E.2d 972, 978. A discretionary decision necessitates the *216exercise of personal judgement, and we have determined that when making such judgments, the sentencing court “is not required to divorce itself from all personal experiences and make [its] decision in a vacuum.” State v. Cook (1992), 65 Ohio St.3d 516, 529, 605 N.E.2d 70, 84, citing Barclay v. Florida (1983), 463 U.S. 939, 103 S.Ct. 3418, 77 L.Ed.2d 1134. For this reason, we have previously permitted a judge in a death-penalty case to refer, during sentencing, to a personal friend of his who was murdered. Id.
This court has also recognized that there are limits to a court’s discretion when the court refers to external sources while weighing a statutory factor. See State v. Bays (1999), 87 Ohio St.3d 15, 31, 716 N.E.2d 1126, 1143. In Bays, a court of appeals engaging in a review of a death sentence quoted at length from a two-year study of two hundred sixty-seven cocaine users. Based on the authors’ hypothesis concerning addiction and recidivism, the court of appeals decided that the appellant’s addiction was not a significant mitigating factor. Id. We determined that the court of appeals improperly relied on this hypothesis because the court based its factual conclusions “upon what amounted to an expert opinion, which should have been subject to adversarial testing.” Id., citing Gardner v. Florida (1977), 430 U.S. 349, 360-362, 97 S.Ct. 1197, 1205-1207, 51 L.Ed.2d 393, 403-404.
We distinguish the judge’s reference to the Bible in this case from the error committed by the court of appeals in Bays. In Bays, the court used a highly specific scientific study as a “basis for drawing case-specific factual inferences about the relation between Bays’s addiction and his behavior.” State v. Bays, 87 Ohio St.3d at 31, 716 N.E.2d at 1143, fn. 5. Here, in contrast, the sentencing judge referred to a biblical verse containing the same general message explicitly recognized in R.C. 2929.12(B)(1) — that offenses against children are especially serious.
The judge’s acknowledged reference to the Bible here constituted a permissible exercise of her discretion. The judge did not add an impermissible factor to her analysis; rather, she acknowledged an influence upon her consideration of an explicitly permitted factor. Much like the judge’s background, education, and moral values, the judge’s insight from the Bible guided the judge in weighing the statutorily permissible age factor during her deliberations and aided her in justifying, in her mind, the lawful sentence she imposed. See State v. Fox; State v. Cook, supra.
Because R.C. 2929.12(B) requires a sentencing judge to consider how a victim’s age exacerbates the physical or mental injury suffered, it would be a significant and censorial step for this court to prohibit judges from accurately describing the nature of these considerations on the record. As the state’s amicus notes, a per se rule prohibiting all references to religious texts by a sentencing judge would *217amount to this court’s imposition of a particular and restrictive model of judicial decisionmaking. Such a model would prohibit references to religious convictions in the oral or written justifications of judicial decisions, even though such considerations may unavoidably surface during the judge’s private deliberations.4 The sentencing scheme enacted by the General Assembly does not adopt such a restrictive model for the sentencing judge. Indeed, as this court recently noted, some statutes require the sentencing judge to state both the findings and the reasons for those findings on the record. See State v. Edmonson (1999), 86 Ohio St.3d 324, 326, 715 N.E.2d 131, 134; see, also R.C. 2929.19(B)(2).
Because we find that the judge’s acknowledged consideration of the particular biblical verse in this case constituted a permissible exercise of her discretion to weigh the R.C. 2929.12(B)(1) factor, we need not determine whether this specific religious verse, or whether religious texts in general, may qualify as “any other factor[s] that are relevant” under R.C. 2929.12(A).
II. Due Process and the Sentencing Proceeding
The court of appeals determined that “[b]y factoring in religion” during the sentencing proceeding, the sentencing court violated Arnett’s due process rights. We agree with the court of appeals that consideration of religious beliefs or religious texts by a sentencing judge may violate an offender’s due process rights when such considerations constitute the basis for the sentencing decision and thereby undermine the fundamental fairness of the proceeding. Nevertheless, as we explain more fully below, the biblical reference here did not result in a violation of Arnett’s right to a fundamentally fair sentencing hearing.
A. Due Process, Sentencing Proceedings, and Fundamental Fairness
The United States Supreme Court has recognized that even a sentence within the limits of a state’s sentencing laws may violate due process if the sentencing proceedings are fundamentally unfair. Townsend v. Burke (1948), 334 U.S. 736, 741, 68 S.Ct. 1252, 1255, 92 L.Ed. 1690, 1693; see, also, Gardner v. Florida (1977), 430 U.S. 349, 358, 97 S.Ct. 1197, 1205, 51 L.Ed.2d 393, 402 (“[t]he defendant has a legitimate interest in the character of the procedure which leads *218to the imposition of sentence even if he may have no right to object to a particular result of the sentencing process”), citing Witherspoon v. Illinois (1968), 391 U.S. 510, 521-523, 88 S.Ct. 1770, 1776-1778, 20 L.Ed.2d 776, 784-786.
In Townsend, supra, the Supreme Court addressed the habeas corpus petition of a prisoner who had pleaded guilty to robbery and burglary but alleged that the court deprived him of due process during his sentencing proceeding. The Pennsylvania sentencing judge, just before imposing sentence, addressed the offender and recounted a list of prior offenses, remarking: “1937, receiving stolen goods, a saxophone. What did you want with a saxophone? Didn’t hope to play in the prison band then, did you?” Townsend, 334 U.S. at 740, 68 S.Ct. at 1255, 92 L.Ed. at 1693. The Supreme Court determined that “[t]he trial court’s facetiousness casts a somewhat somber reflection on the fairness of the proceeding when we learn from the record that actually the charge of receiving the stolen saxophone had been dismissed.” Id. The record also revealed other blatant inaccuracies in the judge’s concluding comments. Id. The Supreme Court held that the petitioner’s sentence was “inconsistent with due process,” because it lacked an essential requirement of “fair play,” since the court sentenced the petitioner “on the basis of assumptions concerning his criminal record which were materially untrue.” Id., 334 U.S. at 741, 68 S.Ct. at 1255, 92 L.Ed. at 1693.
The Townsend court carefully narrowed the scope of the fairness standard that it applied, saying, “[I]t is not the duration or severity of this sentence that renders it constitutionally invalid; it is the careless or designed pronouncement of sentence on a foundation so extensively and materially false, which the prisoner had no opportunity to correct * * *, that renders the proceedings lacking in due process.” Id.
Since Townsend, several federal circuit courts have recognized that reviewing courts may vacate sentences as violative of due process when the sentencing judge’s comments reveal that the court imposed or enhanced the offender’s sentence because of improper considerations such as the offender’s race or national origin, United States v. Borrero-Isaza (C.A.9, 1989), 887 F.2d 1349, false or unreliable information, United States v. Safirstein (C.A.9, 1987), 827 F.2d 1380, or parochialism, United States v. Diamond (C.A.4, 1977), 561 F.2d 557, 559.
B. Fundamental Fairness and Religious Comments: United States v. Bakker
In the principal case discussed by the parties here, the Fourth Circuit Court of Appeals applied the rules described above in .the specific context. of religious comments by a sentencing judge. United States v. Bakker (C.A.4, 1991), 925 F.2d 728, 740, citing Gardner, Borrero-Isaza, and Safirstein, supra. The Bakker court recognized that even though a sentencing judge represents “the embodiment of public condemnation and social outrage” and a judge “can lecture a defendant as a lesson to that defendant and as a deterrent to others,” fundamen*219tal notions of due process act as a constraint on the trial court’s discretion in the sentencing proceeding. Bakker, 925 F.2d at 740.
In Bakker, which concerned the sentencing of a well-known televangelist after convictions for mail and wire fraud, the district judge made the following statement on the record about the offender: “He had no thought whatever about his victims and those of us that do have a religion are ridiculed as being saps from money-grubbing preachers or priests.” Id. The Fourth Circuit vacated the sentence, holding that courts “cannot sanction sentencing procedures that create the perception of the bench as a pulpit from which judges announce their personal sense of religiosity and simultaneously punish defendants for offending it. * * * Regrettably, we are left with the apprehension that the imposition of a lengthy prison term here may have reflected the fact that the court’s own sense of religious propriety had somehow been betrayed.” (Emphasis added.) Id., 925 F.2d at 740-741.
The Bakker court emphasized that it vacated the sentence only because the district judge’s “personal religious principles ” were “the basis ” of the sentencing decision. (Emphasis added.) Id., 925 F.2d at 741. By contrast, here the judge’s disclosed religious principle mirrored a sentencing factor in the Ohio Revised Code. Moreover, the biblical passage could not be said to be the primary premise for the judge’s sentencing decision, as she considered various statutorily sanctioned bases. Bakker, therefore, does not support the court of appeals’ decision to vacate Arnett’s sentence.
1. The Limits of Bakker
The Bakker court underscored its “genuine reluctance” to vacate the sentence and repeatedly stressed the limits of its decision. Id., 925 F.2d at 741. The court noted, “Our Constitution, of course, does not require a person to surrender his or her religious beliefs upon the assumption of judicial office.” Id. at 740. The court also recognized that judges occasionally misspeak, and that “every ill-advised word will not be the basis for reversible error.” Id. at 741. The Bakker court vacated the sentence only because the judge’s “intemperate” comments revealed that an “explicit intrusion of personal religious principles ” was “the basis ” of the sentencing decision. (Emphasis added.) Id.
Recognizing the limits stressed by the Bakker court, federal courts interpreting Bakker have refused to vacate sentences unless the trial judge’s religious remarks create an appearance of sentencing based on improperly considered, highly personal beliefs. In a recent example, the Fourth Circuit affirmed a sentence even though the sentencing court commented on the fact that the defendant considered using his church to pass classified documents to a South Korean military attaché, and declared this behavior to be “horrible hypocrisy.” United States v. Kim (Jan. 14, 1999), C.A.4 No. 97-4606, unreported, 1999 WL *22012924, disposition reported at 172 F.3d 45. Though Kim argued that Bakker prohibited the judge’s remarks, the Fourth Circuit found no constitutional violation in the judge’s comment, which the judge made after deciding not to depart from the federal guidelines. Id. at *1.
Likewise, the Seventh Circuit affirmed a sentence that an offender challenged on due process grounds when the sentencing judge spoke of “personal considerations that [the offender] brings to me.” United States v. Autullo (July 12, 1995), C.A.7 No. 95-1020, unreported, 1995 WL 417577, disposition reported at 62 F.3d 1419. Though the offender in Autullo attempted to analogize the judge’s comments to those disallowed in Bakker, based on the judge’s use of the phrase “personal considerations,” the Autullo court determined that the sentencing judge’s comments “did not demonstrate personal animus but were an expression of outrage at the great harm and tragic results that Autullo’s crimes had on the youth of the community.” Id. at *3.
In a case where the judge’s specific comments were more similar to those presently before us, a Rhode Island district court denied a habeas corpus petition when the sentencing judge referred to a biblical verse by stating that “no man should take more than he is willing to give.” Gordon v. Vose (D.R.I. 1995), 879 F.Supp. 179. The Gordon court determined that the sentencing judge expressed no personal religious bias of the type Bakker prohibited, but that the judge simply stated a generally accepted proposition that if one commits a serious crime, he or she must expect to receive a severe punishment. Id. at 185.
Several state supreme courts, though they cite Bakker with approval, have declined to vacate sentences where the judge’s religious comments merely acknowledge generally accepted principles, as opposed to highly personal religious beliefs that become the basis for the sentence imposed. See, e.g., Poe v. State (1996), 341 Md. 523, 533, 671 A.2d 501, 505 (upholding sentence when sentencing judge said, “I still believe in good old-fashioned law and order, the Bible, and a lot of things that people say I shouldn’t believe anymore” prior to sentencing); Gordon v. State (R.I. 1994), 639 A.2d 56, 56-57 (upholding sentence when sentencing judge referred to Bible by saying that “no man takes more than he’s willing to give”); People v. Halm (1993), 81 N.Y.2d 819, 595 N.Y.S.2d 380, 611 N.E.2d 281 (upholding sentence for sodomy when sentencing judge referred to “Biblical times” and expressed his opinion about the seriousness of the crime).
Taken together, these federal and state decisions support our conclusion that Bakker in no way supports a per se rule prohibiting all religious references by a sentencing judge. Rather, Bakker represents the exceptional case where a judge’s religious comments implicate the fundamental fairness of a sentencing proceeding by revealing that the judge’s personal religious views were the primary basis for the sentencing decision.
*2212. Applying Bakker to the Present Case
We agree with the state that Bakker is distinguishable from the present case. The sentencing judge’s comments in Bakker revealed that he had been personally offended, as a religious person, by the offender’s frauds. When he said “those of us who do have a religion are ridiculed as being saps from money-grubbing preachers or priests,” the sentencing judge in effect inserted himself as a party to the case — aligning himself with the plaintiffs whom the televangelist defrauded. As the court in Gordon v. Vose noted, the sentencing judge in Bakker was “expressing a personal religious preference and then sentencing petitioner for violating it.” (Emphasis added.) 879 F.Supp. at 185.
Here, on the other hand, Arnett’s sentencing judge cited a religious text merely to acknowledge one of several reasons — “one additional source” — for assigning significant weight to a legitimate statutory sentencing factor. The particular passage she cited mirrored the Revised Code’s seriousness factor regarding the victim’s young age. R.C. 2929.12(B)(1). Much like the comments allowed in United States v. Autullo, and Gordon v. Vose, supra, the text of the biblical verse that the judge cited here reflects the general proposition that offenses against young victims are especially serious — a principle that the General Assembly explicitly recognized in R.C. 2929.12(B)(1).
Arnett contends that the sentencing judge in this case “considered the heinousness of the crime as expressed in her own religious teachings as the most essential factor in determining the length of the sentence to be served.” (Emphasis added.) We disagree. If the sentencing judge had so relied on the biblical passage she referred to, which, when taken literally, recommends death by drowning for those who injure children, the judge presumably would have imposed a sentence much closer to the statutory maximum than the sentence she actually imposed. See R.C. 2929.14(A).
The court of appeals determined that a constitutional violation occurred here under Bakker because, in its view, the Book of Matthew functioned as a “tiebreaker” for a sentencing judge torn between a more lenient or a more harsh sentence. State v. Arnett (Feb. 5, 1999), Hamilton App. Nos. C-980172 and C-980173, unreported, at 5, 1999 WL 65632. Though a fair reading of the record supports the court of appeals’ conclusion that the judge’s reference to the Book of Matthew assisted her in finally resolving her deliberative struggle, Bakker merely prohibits a judge’s personal religious principles from being “the basis of a sentencing decision.” (Emphasis added.) Bakker, 925 F.2d at 741. Here, the record discloses many factors that cumulatively formed the basis of the court’s sentence, including the testimony and letters provided to the court on behalf of Arnett and the victim, the psychologist’s testimony regarding the harm suffered by the victim, and the nature of the multiple offenses. The Bible was but one *222factor, among many, that supported this judge’s legally unremarkable decision to assign significant weight to the seriousness of Arnett’s offenses against young victims.
III. Conclusion
For the foregoing reasons, we hold that when a sentencing judge acknowledges that he or she has consulted a religious text during his or her deliberations and quotes a portion of that text on the record in the sentencing proceeding, such conduct is not per se impermissible and does not violate the offender’s right to due process, when the judge adheres to the sentencing procedures outlined in the Revised Code and when the judge’s religious references do not impair the fundamental fairness of the sentencing proceeding.
Like the court in Bakker, we emphasize the limits of our holding today. We agree with the Bakker court’s recognition of the fundamental constraints of due process in a sentencing proceeding. We also agree that a sentencing judge’s religious comments may violate an offender’s due process rights when they reveal an “explicit intrusion of personal religious principles as the basis of a sentencing decision.” Bakker, supra, 925 F.2d at 741. We determine, however, that no such constitutional violation occurred in this case.
We note that comments by a sentencing judge may implicate this state’s ethical rules concerning impartiality and bias. One such rule provides that “[a] judge shall perform judicial duties without bias or prejudice. A judge shall not, in the performance of judicial duties, by words or conduct manifest bias or prejudice, including but not limited to bias or prejudice based upon * * * religion * * * .” (Emphasis added.) Canon 3(B)(5) of the Code of Judicial Conduct. We highlight this rule as a cautionary reminder; we do not imply that an ethical violation occurred in this case.
The Eighth District Court of Appeals referred to these ethical considerations when it determined that another sentencing judge’s comments, though they did not affect the outcome of the case, went “well beyond the permissible limits of rhetorical hyperbole.” State v. Conner (June 27, 1996), Cuyahoga App. No. 65385, unreported, at 11, 1996 WL 355287. In its analysis of these comments, the Conner court included a quotation from Benjamin N. Cardozo, which — though not a part of our holding — bears repeating here, lest our decision today be misread as a license for sentencing judges to preach from the bench:
“ ‘The judge, even when he is free, is still not wholly free. He is not to innovate at pleasure. He is not a knight-errant, roaming at will in pursuit of his own ideal of beauty or goodness. * * * He is to exercise a discretion informed by tradition, methodized by analogy, disciplined by system, and subordinated to “the primordial necessity of order in the social life.” Wide enough in all *223conscience is the field of discretion that remains.’ ” (Footnote omitted.) Id., quoting Benjamin N. Cardozo, The Nature of the Judicial Process (1991), at 141.
For the foregoing reasons, the judgment of the court of appeals is reversed.

Judgment reversed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Lundberg Stratton, JJ., concur.

. See State v. Licardi (Feb. 4, 1999), Cuyahoga App. No. 72171, unreported, 1999 WL 61003; State v. Coyle (Oct. 13, 1997), Clermont App. No. CA97-02-014, unreported, 1997 WL 632836. Under the reasoning in Licardi and Coyle, the sentencing judge in this case would not have been required to consider the R.C. 2929.12 seriousness and recidivism factors when imposing sentence for Arnett’s ten rape convictions, which carry mandatory prison terms under R.C. 2929.13(F)(2). But, see, Ohio Criminal Sentencing Commission, Quick Reference Guide (Oct. 1996), at 1; Griffin & Katz, Ohio Felony Sentencing Law (1998) 286, Section T 1.11.


. Just prior to adjudicating Arnett a sexual predator, the sentencing judge made one such rote recitation when she noted on the record that she was “considering the age of the victim of the sexually oriented offense.”


. The brief of Mark Greenlee, amicus curiae in support of the state, discusses four possible models of judicial decisionmaking. The “separatist” model would prohibit any reliance upon religious convictions both during a judge’s internal deliberations and in the oral or written justifications for the judge’s decisions. Under a “publicist” model, which might exist in a society ruled exclusively by religious laws, a judge would always justify his or her decisions with religious considerations, even if the judge did not actually rely on such considerations during his or her deliberations. Under the “privatist” model, a judge might include religious considerations during the deliberative stage, but could not make oral or written religious references in the justification stage. Finally, under the “wholist” model, a judge could rely on religious convictions, at least to some extent, in both the deliberation and justification stages.